Title: From George Washington to Richard Henry Lee, 22 June 1785
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon 22d June 1785.

I stand indebted to you for your favors of the 3d 7th & 29th of last month, & feel myself exceedingly obliged to your Excellency for the communications, & inclosures therein.
It gives me pleasure to find that an Ordinance of Congress has passed respecting the Western Territory. A little longer delay of this business, & I believe the Country would have been settled, maugre all that could have been done to prevent it. As it is, I am not clear that the same respect will be paid now to this Ordinance, that would have been at an earlier period; before men began to speculate in Lands No. Wt of the Ohio, and to obtrude themselves thereon.

From the general tenor of my letters, from very respectable & intelligent characters in France, as late as the end of March, it should seem most likely that the dispute between the Emperor & Holland will be settled without Bloodshed; and that the former will scarcely be able to effect the exchange of his dominions in the Netherlands for the Dutchy of Bavaria; among other reasons, because the Duke Deux Ponts Nephew & heir to the Elector, is opposed thereto. But notwithstanding, the state of politics, & temper of some of the formidable powers of Europe are such, as to place War at no very remote distance.
I have just parted with Mr, & Mrs (Macauly) Graham; who after a stay of about ten days, left this in order to embark for England, from New York. I am obliged to you for introducing a Lady to me whose reputation among the Literati is so high, and whose principles are so much, & so justly admired by the friends to liberty and of mankind. It gave me pleasure to find that her sentimts respecting the inadequacy of the powers of Congress (as also those of Doctr Price) coincided with my own. Experience evinces the truth of these observations; and the late movements of the mercantile interest exhibits a recent proof of the conviction it is working in the popular mind. but is is unfortunate for us, that evils which might have been averted, must be first felt; and our National character for wisdom, justice & temperance, called in question before we can govern the political Machine.
The plan for improving and extending the Navigation of the River Potomack is in a promising way—inclosed I do myself the honor of sending you the printed proceedings of the Board of Directors. Mrs Washington joins me in complimts, & every good wish for you, and with great esteem, regard, & respect I am—Dear Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington


P.S. Colo. Wm Brent died two or three days ago. Your Son Ludwell, was well at our Court yesterday.

